Citation Nr: 1413451	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-34 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for chronic vestibulopathy.  

2.  Entitlement to a disability evaluation in excess of 60 percent for bilateral hearing loss.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and E.M.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.  

In July 2013, the Veteran testified before a Veterans Law Judge (VLJ) during a travel board hearing.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran waived initial RO consideration of the new evidence then submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c).

During the pendency of the appeal, a July 2007 decision review officer (DRO) decision increased the Veteran's disability evaluation for his chronic vestibulopathy to 10 percent disabling, effective June 23, 2006.  Because the maximum schedular evaluation was not assigned, the claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected bilateral hearing loss and chronic vestibulopathy, and to obtain an opinion as to whether his service-connected disabilities render him unemployable for VA purposes.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected bilateral hearing loss and chronic vestibulopathy associated with the bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for private treatment records from Dr. Chinh Nguyen of Premier Care Family Clinic in Baytown, Texas, and Dr. Carmen P. Wong in Channelview, Texas, dated since May 2011.  VA treatment records from the Michael E. DeBakey VA Medical Center in Houston, Texas, dated since January 2007 should also be requested.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate ear, nose, and throat (ENT) clinician to determine the nature and severity of 


his service-connected bilateral hearing loss and chronic vestibulopathy associated with his bilateral hearing loss.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Private medical statements dated January 2008, April 2011, July 2011 indicate that the Veteran has been receiving treatment for Meniere's disease and vestibulopathy, with symptoms of vertigo, hearing loss, and tinnitus.  

* In a July 2013 statement, a private physician states that the Veteran has been diagnosed with Meniere's disease, which has affected his hearing and ability to work.  The private physician opined that the Veteran is unable to be gainfully employed due to this disability.  

* In October 2009, the Veteran underwent a VA examination through QTC Medical Services (QTC).  According to the report, the average puretone threshold was 100 decibels in the right ear and 90 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 52 percent in the left ear.  The examiner diagnosed the Veteran with bilateral hearing loss, and specifically noted that the Veteran's degree of hearing loss is not caused by noise exposure over 47 years ago, as he currently demonstrates flat profound bilateral sensorineural hearing loss.  

* Based on the audiometric findings from the October 2009 QTC examination, the RO increased the service-connected bilateral hearing loss disability evaluation from 30 percent to 60 percent disabling in an April 2010 rating decision.  

* In October 2010, the Veteran underwent an additional VA examination to determine the current severity of his service-connected bilateral hearing loss and vestibulopathy, and whether his service-connected disabilities render him unemployable.  As reflected in the report, the VA examiner stated that she was unable to obtain consistent and reliable results, could not provide a diagnosis or degree of hearing loss, or provide an opinion regarding employability.  She explained that the inconsistency at the examination was at first, the air conduction puretone thresholds were measuring between 80 to 90 decibels bilaterally.  After constant reinstruction and modifying the testing strategy, the air conduction puretone thresholds were measuring between 40 to 60 decibels.  She further noted that the 500 hertz and 1000 hertz thresholds were within 10 decibels of his acoustic reflexes at 500 hertz and 1000 hertz, which is "extremely unlikely."  She also stated that CNC testing was not consistent as during face-to-face communication, the Veteran strained to watch her lips while she spoke extremely loud and slow, but during testing, she observed him easily and quickly responding to directions present at 70 to 75 decibels.  Additionally, a majority of his responses rhymed with the stimulus word, which lessened her confidence in the testing results.  

* In April 2012, the Veteran underwent a third VA examination to determine the severity of his service-connected disabilities and whether they render him unemployable.  The VA examiner determined that the Veteran failed to demonstrate symptoms consistent with Meniere's disease and benign paroxysmal positional vertigo (BPPV).  Similarly, the VA examiner was unable to obtain accurate puretone thresholds because the Veteran refused to cooperate during behavioral testing.  The VA examiner explained that the behavioral responses were consistent with a non-organic hearing loss or hearing loss with a non-organic overlay.  He noted that the Veteran was able to respond to instructions during testing without difficulty at a normal conversation level, but did not respond to puretone stimuli at the output limits of the test equipment, which is a classic indicator of non-compliant test behavior and non-organic hearing loss.  The VA examiner further added that he demonstrated this same behavior at the October 2010 VA examination.  After review of the claims file, the VA examiner concluded that the current 60 percent disability evaluation in effect for his service-connected bilateral hearing loss is based upon "invalid test results" from the October 2009 QTC examination.  He stated that those results should not have been reported as being accurate and/or reliable by the examiner due to the fact that the reported speech discrimination scores are highly inconsistent with the puretone thresholds and are indicative of non-organic hearing loss or hearing loss with a non-organic overlay.  

Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide audiometric results adequate for rating the service-connected bilateral hearing loss.  These results should include puretone threshold averages and speech recognition scores using the CNC word list.  

The examiner must provide a diagnosis for each identified disability.  The examiner must also specify whether the Veteran has Meniere's disease and whether his hearing loss, tinnitus, and vertigo are symptoms of the disease.  

If there is non-organic hearing loss or non-organic overlay present, the examiner should opine as to whether the non-organic hearing loss or non-organic overlay is likely psychogenic in nature, or whether it is the result of malingering or a refusal to cooperate by the Veteran.  Additionally, the examiner should opine as to the extent of the non-organic hearing loss or non-organic overlay, whether it should be included in rating the hearing loss, and/or whether it is not possible to separate the non-organic hearing loss and/or non-organic overlay from the organic hearing loss for rating purposes.  If there is no way to accurately obtain speech recognition scores given the non-organic hearing loss or non-organic overlay, this should be so stated by the examiner.  Finally, the examiner should review the prior examinations of record, and indicate whether he or she agrees or disagrees with the assessments provided.  In doing so, the examiner should resolve any discrepancies between the prior examinations and provide current findings.  

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected disabilities, i.e., bilateral hearing loss, tinnitus, and chronic vestibulopathy on his ability to work, to include whether the Veteran is unemployable because of his service-connected disabilities. 

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


